DETAILED ACTION
Response to Arguments
Applicant's arguments filed August 8 2022 have been fully considered but they are not persuasive. In regards to the applicants argument regarding support for the pending claims including claim 1, the examiner respectfully disagrees. For example the applicant states that priority support for claim 1 can be found in paragraphs [0161-0162], [0164], [0172], [0182], and [0316] of U.S. Patent Publication No. 2013/0155968 for the ‘040 application. However after review of the cited paragraphs, the examiner respectfully disagrees that the cited paragraphs support the claim features of claim 1. 

For example, referring to Para [0161] of U.S. Patent Publication No. 2013/0155968, Para [0161] discloses “A network may also take advantage of multiple downlink transmit antennas to increase the coverage of control channels. Further, pre-coding or beamforming may be applied to the HS-SCCH in order to increase the HS-DSCH coverage, reduce interference, and use less port resources for that particular control channel”. Therefore Para [0161] merely mentions the idea of using beamforming to be applied to the HS-SCCH without giving the specific implementation of how the beamforming is used to perform the claim steps in claim 1. That is Para [0161] does not support the claim features in claim 1 of “receiving, by a wireless transmit/receive unit (WTRU), information on a beamformed physical control channel using a first beamformed pilot signal, wherein the information indicates a beam for a physical shared channel transmission, wherein the indicated beam for the physical shared channel transmission and a beam used to transmit the information on the beamformed physical control channel are different; and receiving, by the WTRU based on the indicated beam for the physical shared channel transmission, the physical shared channel transmission using a second beamformed pilot signal”.

As previously states Para [0161] merely suggests that beamforming may be applied to the HS-SCCH but does not disclose support for the claim features of “receiving information on a beamformed physical control channel using a first beamformed pilot signal”, the claimed “first beamformed pilot signal” and the “second beamformed pilot signal”, and “wherein the information indicates a beam for a physical shared channel transmission”, as required in claim 1. That is Para [0161] merely suggests that beamforming may be applied without giving any specific implementation for the claim features in claim 1. 

Applicant further cites Para [0162] of U.S. Patent Publication No. 2013/0155968 which discloses that “methods for the WTRU to receive, demodulate, and decode the precoded control channel information, for example, HS-SCCH, are described in the context of both pre-coded pilot and common pilot scenarios below. Although the methods are described in the context of the WTRU receiving the HS-SCCH, the methods may also apply to other channels or other technologies”. The applicant states “thus, the ‘040 application describes how a precoded or beamformed control channel may be used and that precoded/beamformed control channel transmission can be received based on precoded/beamformed pilot signals associated with the control channel. The applicant is equating precoded and beamformed as the same thing i.e., “precoded/beamformed pilot signals” as stated by applicant in the remarks (i.e., Pg. 6), however beamformed is different from the concept of precoding or precoded. Precoding refers to assigning weights to the signal or stream sent over the multiple antennas where beamforming is used for selecting which antennas to use for controlling the direction of the signal to a desired beam direction. Thus, Para [0162] refers to the WTRU receiving, demodulating, and decoding precoded control channel information, for example, HS-SCCH using pre-coded pilot and common pilot scenarios. However Para [0162] does not specifically disclose a “beamformed pilot signal”. Therefore Para [0162] does not disclose support for the claim features of “receiving information on a beamformed physical control channel using a first beamformed pilot signal”, the claimed “first beamformed pilot signal” and the “second beamformed pilot signal”, and “wherein the information indicates a beam for a physical shared channel transmission”, as required in claim 1. As previously mentioned Para [0161] of the application merely suggests the use of “beamforming”, however the application does not specifically disclose the claimed first and second beamformed pilot signals or the claim feature in claim 1 of “wherein the information indicates a beam for a physical shared channel transmission” as claimed in claim 1. 

Referring to the last paragraph of Pg. 6 of the remarks, the applicant states that claim 1 further recites that “the information indicates a beam for a physical shared channel transmission” and refers to Para [0164] of U.S. Patent Publication No. 2013/0155968. However Para [0164] of the application does not disclose describe the subject matter of “wherein the information indicates a beam for a physical shared channel transmission” as claimed in claim 1. Para [0164] discloses the WTRU is configured with pilot resources for decoding the HS-SCCH and optionally, the associated HS-PDSCH. The resource refers to a specific frequency band used or configured for the pilot and does not describe the claim feature of “wherein the information indicates a beam for a physical shared channel transmission” or the claim feature of “the indicated beam for the physical shared channel transmission and a beam used to transmit the information on the beamformed physical control channel are different” in claim 1.

The applicant further cites Para [0172] which discloses “the pilot resources used for the associated HS-PDSCH may be different than the pilot resource used for the HS-SCCH. As a result, the Node B may transmit the HS-SCCH with a different precoding weight”. However transmitting the HS-SCCH with a different precoding weight is different from the “the indicated beam for the physical shared channel transmission and a beam used to transmit the information on the beamformed physical control channel are different” in claim 1. Furthermore different pilot resources used for HS-SCCH and HS-PDSCH is different from using different beams for transmitting the physical shared channel transmission and a beam used to transmit the information on the beamformed physical control channel. Furthermore Para [0172] does not disclose or support the claim feature in claim 1 of “wherein the information indicates a beam for a physical shared channel transmission”. 

The applicant further cites Para [0182] which discloses “the WTRU may use different precoding weights, for example, the ones indicated in the decoded HS-SCCH, to demodulate the associated HS-PDSCH”. The applicant then states on (Pg. 7 of the remarks), that the thus the claim further recites “receiving, by the WTRU based on the indicated beam for the physical shared channel transmission, the physical shared channel transmission using a second beamformed pilot signal”. However using different precoding weights to demodulate the HS-PDSCH is different from using a first and second beamformed pilot signal for receiving the control channel and the physical shared channel transmission as in claim 1 and therefore Para [0182] does not specifically describe the claimed “first beamformed pilot signal” and “second beamformed pilot signal” but rather different precoding weights. Para [0182] does not mention using any specific beam for receiving the physical shared channel transmission using a second beamformed pilot signal as in claim 1.   

The applicant on (Pg. 7 of the remarks) further cites Fig. 23 and Para [0316] of the ‘040 application. Fig. 23 & Para [0316] describes the WRTU may determine pilot information associated with each HS-SCCH resource in which pilot information for a high speed physically downlink shared channel (HS-PDSCH)  associated with the one of the plurality of HS-SCCH resources 3215. However determining pilot information as in Fig. 23 & Para [0316] does not disclose support for the claim features of “receiving information on a beamformed physical control channel using a first beamformed pilot signal”, the claimed “first beamformed pilot signal” and the “second beamformed pilot signal”, and “wherein the information indicates a beam for a physical shared channel transmission”, as required in claim 1. As previously mentioned Para [0161] of the application merely suggests the use of “beamforming”, however the application including Fig. 23 & Para [0316] does not specifically disclose the claim features of “receiving information on a beamformed physical control channel using a first beamformed pilot signal”, the claimed “first beamformed pilot signal” and the “second beamformed pilot signal”, and “wherein the information indicates a beam for a physical shared channel transmission”, as required in claim 1. 

For the reasons explained above, the U.S. Patent Publication No. 2013/0155968 of application ‘040 does not provide priority support for claim 1 and similarly claims 11 and 20. 

In regards to the applicants arguments regarding the claim rejections under 35 U.S.C. § 102 regarding claims 1, 3, 5-6, 8-11, 13, 15-16, and 18-20 under 35 U.S.C. § 102 as allegedly being anticipated by Zhang et al. US (2020/0178231) the applicant argues that Zhang does not qualify as prior art under any of the categories of 35 U.S.C. § 102 including (a), (b), and (e). However the examiner respectfully disagrees as the ‘040 application does not support the features of claim 1 as explained above, hence the April 14 2020 is used as the effective filing date. Therefore the filing date of Zhang et al. US (2020/0178231) of February 10 2020 is earlier than the effective filing date April 14 2020 of the present application, and therefore the filing date of February 10 2020 of Zhang et al. qualifies as a pre-AIA  35 U.S.C. § 102(e) date. For the reasons explained the rejection of claims 1, 11, and 20 are maintained under 35 U.S.C. § 102(e). The dependent claims remain rejected over the prior art (Of Record) based at least on their dependence to the independent claims 1, 11, and 20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

2.	Claims 1, 3, 5-6, 8-11, 13, 15-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al. US (2020/0178231). 

Regarding Claim 1, Zhang discloses a method comprising: receiving, by a wireless transmit/receive unit (WTRU) (see Fig. 1 i.e., terminal 110 & Para [0083]), information on a beamformed physical control channel (see Fig. 5 i.e., PDCCH is a “beamformed physical control channel”) using a first beamformed pilot signal (see Fig. 5 i.e., DMRS (i.e., “first beamformed pilot signal”) in section X), (see Fig. 1 & Para’s [0004] i.e., beamforming technology is used…A terminal can obtain a receiving beam in a beam scanning manner. A base station can alternatively indicate the receiving beam to the terminal,. In this way, the terminal can obtain a precise receiving beam based on the receiving beam indicated by the base station, [0085-0086] i.e., Based on the foregoing communications system, a network device may transmit downlink control information (i.e., “information”) to the terminal over a PDCCH, and transmit user data to the terminal over a PDSCH, [0087] i.e., The PDCCH includes a demodulation reference signal (DMRS) (i.e., “first beamformed pilot signal”), [0088-0089] i.e., The PDCCH receiving information (i.e., “beamformed physical control channel”) is used to enable the terminal to receive the PDCCH (i.e., “information”)…The receiving information may be one type of the following: receiving beam information (i.e., “beamforming”)…The receiving information is used to assist in describing beamforming information (i.e., “beamforming”) at a receive end of the terminal and a receiving process, [0090] i.e., The receiving beam information is used to indicate a corresponding receiving beam, and the receiving beam information is index information of the receiving beam, [0095] i.e., beamforming, [0148] i.e., the terminal 110 demodulates the PDCCH to obtain the first DCI…first DCI obtained through demodulation, & [0151-0153] i.e., PDCCH receiving beam 1 (i.e., “beamformed physical control channel”), [0152-0153] i.e., a time period x is a PDCCH decoding delay period of the terminal (i.e., PDCCH received)…In a downlink transmission process, the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH…corresponding channels need to be demodulated by using different DMRSs (i.e., includes first DMRS (i.e., “first beamformed pilot signal”) in time period x)). 

wherein the information indicates a beam for a physical shared channel transmission, (see Fig. 5 & Para’s [0085-0090] i.e., PDSCH receiving information, [0148] i.e., The terminal 110 demodulates the PDCCH to obtain the first DCI, and based on the indication information of the PDSCH receiving beam in the first DCI (i.e., “information”), uses a PDSCH receiving beam 1 to receive data transmitted over a PDSCH, [0152] i.e., In a downlink transmission process, the terminal receives the PDSCH in the time period x by using the PDCCH receiving beam 1, and receives the PDSCH in the time period y by using the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel transmission”) indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because two parts of the PDSCH use different receiving information (for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel”) indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs)

wherein the indicated beam for the physical shared channel transmission and a beam used to transmit the information on the beamformed physical control channel are different, (see Fig. 5 time period X is a PDCCH decoding delay period which uses PDCCH receiving beam 1 which is different from the indicated beam used for the PDSCH in time period y & Para’s [0088-0090] i.e., The PDSCH receiving information is used to enable the terminal to receive the PDSCH. The PDCCH receiving information is used to enable the terminal to receive the PDCCH. The receiving information may be one type of the following information: receiving beam information…The receiving beam information is used to indicate a corresponding beam, and the receiving beam information is index information of the receiving beam & [0151-0152] i.e., PDCCH receiving beam 1 used within the PDCCH decoding delay period in time period X (i.e., “beam of the beamformed physical control channel”) & [0153] i.e., “Because two parts of the PDSCH use different receiving information” (i.e., different receiving information means different receiving beam information used for PDSCH in time period y than the PDCCH receiving beam used in time period X) “(for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam” (i.e., “indicated beam of the physical shared channel”) “indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs”).

and receiving, by the WTRU (see Fig. 1 i.e., terminal 110 & Para [0083]) based on the indicated beam for the physical shared channel transmission (see Para’s [0152-0153] i.e., In a downlink transmission process, the terminal receives the PDSCH in time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH), the physical shared channel transmission using a second beamformed pilot signal, (see Fig. 5 i.e., Additional DMRS (i.e., “second beamformed pilot signal”), Para’s [0018] i.e., additional DMRS (i.e., “second beamformed pilot signal”), [0087], [0152] i.e., the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because the two parts of the PDSCH use different receiving information…the PDSCH receiving beam indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs (i.e., includes using a “second beamformed pilot signal” such as additional DMRS in time period y for demodulation of the corresponding PDSCH in time period y).   

Regarding Claims 3 and 13, Zhang discloses the method and WTRU of claims 1 and 11, wherein the WTRU is configured with a set of beamformed physical control channels to monitor for its radio network temporary identifier (RNTI), (see Fig. 5 i.e., set of beamformed PDCCH’s in the beginning of time period X may be configured for the terminal & Para [0086] i.e., Pieces of DCI of different terminals are distinguished through radio network temporary identifiers (RNTI) corresponding to the terminals. For example, cyclic redundancy check (CRC) of DCI of a terminal is scrambled by using an RNTI of the terminal, [0139] i.e., RNTI of the terminal, & [0152-0153] i.e., time period x is a PDCCH decoding delay period (i.e., includes a set of PDCCH’s) of the terminal…DCI obtained through decoding based on the PDCCH) 
 
Regarding Claim 5, Zhang discloses the method of claim 1, further comprising: determining, by the WTRU, pilot (see Fig. 5 i.e., DMRS & Para’s [0035],[0041] i.e., reference signal (i.e., “pilot”) resource index & [0152-0153]) and layer assignments for the physical shared channel, (see Para [0173] i.e., The baseband processing part is configured to implement processing of transmitted or receiving signals (i.e., signal transmission via PDSCH), such as layer mapping (i.e., “layer assignments” determined) & [0174] i.e., The terminal baseband processing part is configured to implement processing of transmitted or received signals, such as layer mapping (i.e., “layer assignments” determined) & [0152-0153] i.e., PDSCH)  
Wherein the information comprises an index (see Para’s [0015], [0035] i.e., the PDCCH receiving information is a reference signal resource index, [0041], [0045], & [0090])

Regarding Claims 6 and 16, Zhang discloses the method and WTRU of claims 5 and 15, further comprising: receiving, by the WTRU, the physical shared channel transmission using the determined pilot (see Fig. 5 i.e., DMRS in time period y used for demodulating and receiving PDSCH & Paras’ [0152-0153] i.e., PDSCH received in time period y…corresponding channels need to be demodulated by using different DMRSs) and layer assignments, (see Para [0173] i.e., The baseband processing part is configured to implement processing of transmitted or receiving signals (i.e., signal transmission via PDSCH), such as layer mapping (i.e., “layer assignments” determined) & [0174] i.e., The terminal baseband processing part is configured to implement processing of transmitted or received signals, such as layer mapping (i.e., “layer assignments” determined) & [0152-0153] i.e., PDSCH received in time period y…corresponding channels need to be demodulated by using different DMRSs)  

Regarding Claims 8 and 18, Zhang discloses the method and WTRU of claims 1 and 11, wherein channel state information is derived from one of the first beamformed pilot signal or the second beamformed pilot signal, (see Para’s [0093-0094] i.e., For example, the reference signal may be a channel state information reference signal (CSI-RS…measurement is performed based on the CSI-RS) & [0174] i.e., the terminal may calculate channel state information (CSI))  
Regarding Claims 9 and 19, Zhang discloses the method and WTRU of claims 1 and 11, further comprising: receiving, by the WTRU, a third beamformed pilot signal, wherein the physical shared channel transmission is derived from the third beamformed pilot signal, (see Para [0016] i.e., In this way, the terminal can receive the PDSCH within the PDCCH decoding delay period by using the information identical to the PDCCH receiving information or identical to the SS block receiving information (i.e., “third beamformed pilot signal”), [0094] i.e., The reference signal (i.e., “pilot signal”) used above may be a CSI-RS, an SS block, or another reference signal & [0150])  

Regarding Claim 10, Zhang discloses the method of claim 1, wherein the first beamformed pilot signal and the second beamformed pilot signal are orthogonal to one another (see Fig. 5 i.e., time period X including first DMRS (i.e., “first beamformed pilot signal”) is orthogonal or perpendicular to time period y including second DMRS (i.e., “second beamformed pilot signal”) & Para’s [0152-0153] i.e., DMRSs of corresponding channels), wherein the first beamformed pilot signal is a broadcast signal, (see Fig. 5 i.e., Front loaded DMRS in time period x & Para’s [0153] i.e., DMRSs & [0173-0174] i.e., The network device or terminal is configured to implement processing of transmitted or received signals using a physical broadcast channel may result in the first DMRS (i.e., “first beamformed pilot signal”) being transmitted as a broadcast signal on a physical broadcast channel).   

Regarding Claim 11,  Zhang discloses a wireless transmit/receive unit (WTRU) (see Fig. 1 i.e., terminal 110 & Para [0083]) comprising: a receiver (see Fig. 1 i.e., terminal 110 includes a receiver for receiving signals & Para [0174]) configured to receive information on a beamformed physical control channel (see Fig. 5 i.e., PDCCH is a “beamformed physical control channel”) using a first beamformed pilot signal (see Fig. 5 i.e., DMRS (i.e., “first beamformed pilot signal”) in section X), (see Fig. 1 & Para’s [0004] i.e., beamforming technology is used…A terminal can obtain a receiving beam in a beam scanning manner. A base station can alternatively indicate the receiving beam to the terminal,. In this way, the terminal can obtain a precise receiving beam based on the receiving beam indicated by the base station, [0085-0086] i.e., Based on the foregoing communications system, a network device may transmit downlink control information (i.e., “information”) to the terminal over a PDCCH, and transmit user data to the terminal over a PDSCH, [0087] i.e., The PDCCH includes a demodulation reference signal (DMRS) (i.e., “first beamformed pilot signal”), [0088-0089] i.e., The PDCCH receiving information (i.e., “beamformed physical control channel”) is used to enable the terminal to receive the PDCCH (i.e., “information”)…The receiving information may be one type of the following: receiving beam information (i.e., “beamforming”)…The receiving information is used to assist in describing beamforming information (i.e., “beamforming”) at a receive end of the terminal and a receiving process, [0090] i.e., The receiving beam information is used to indicate a corresponding receiving beam, and the receiving beam information is index information of the receiving beam, [0095] i.e., beamforming, [0148] i.e., the terminal 110 demodulates the PDCCH to obtain the first DCI…first DCI obtained through demodulation, & [0151-0153] i.e., PDCCH receiving beam 1 (i.e., “beamformed physical control channel”), [0152-0153] i.e., a time period x is a PDCCH decoding delay period of the terminal (i.e., PDCCH received)…In a downlink transmission process, the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH…corresponding channels need to be demodulated by using different DMRSs (i.e., includes first DMRS (i.e., “first beamformed pilot signal”) in time period x)). 

wherein the information indicates a beam for a physical shared channel transmission, (see Fig. 5 & Para’s [0085-0090] i.e., PDSCH receiving information, [0148] i.e., The terminal 110 demodulates the PDCCH to obtain the first DCI, and based on the indication information of the PDSCH receiving beam in the first DCI (i.e., “information”), uses a PDSCH receiving beam 1 to receive data transmitted over a PDSCH, [0152] i.e., In a downlink transmission process, the terminal receives the PDSCH in the time period x by using the PDCCH receiving beam 1, and receives the PDSCH in the time period y by using the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel transmission”) indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because two parts of the PDSCH use different receiving information (for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel”) indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs)

wherein the indicated beam for the physical shared channel transmission and a beam used to transmit the information on the beamformed physical control channel are different, (see Fig. 5 time period X is a PDCCH decoding delay period which uses PDCCH receiving beam 1 which is different from the indicated beam used for the PDSCH in time period y & Para’s [0088-0090] i.e., The PDSCH receiving information is used to enable the terminal to receive the PDSCH. The PDCCH receiving information is used to enable the terminal to receive the PDCCH. The receiving information may be one type of the following information: receiving beam information…The receiving beam information is used to indicate a corresponding beam, and the receiving beam information is index information of the receiving beam & [0151-0152] i.e., PDCCH receiving beam 1 used within the PDCCH decoding delay period in time period X (i.e., “beam of the beamformed physical control channel”) & [0153] i.e., “Because two parts of the PDSCH use different receiving information” (i.e., different receiving information means different receiving beam information used for PDSCH in time period y than the PDCCH receiving beam used in time period X) “(for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam” (i.e., “indicated beam of the physical shared channel”) “indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs”).
and the receiver (see Fig. 1 i.e., terminal 110 includes a receiver for receiving signals & Para [0174]) configured to receive, based on the indicated beam for the physical shared channel transmission (see Para’s [0152-0153] i.e., In a downlink transmission process, the terminal receives the PDSCH in time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH), the physical shared channel transmission using a second beamformed pilot signal, (see Fig. 5 i.e., Additional DMRS (i.e., “second beamformed pilot signal”), Para’s [0018] i.e., additional DMRS (i.e., “second beamformed pilot signal”), [0087], [0152] i.e., the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because the two parts of the PDSCH use different receiving information…the PDSCH receiving beam indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs (i.e., includes using a “second beamformed pilot signal” such as additional DMRS in time period y for demodulation of the corresponding PDSCH in time period y).   

Regarding Claim 15, Zhang discloses the WTRU of claim 11, further comprising circuitry (see Para [0174] i.e., terminal circuitry such as processing circuitry) configured to determine pilot (see Fig. 5 i.e., DMRS & Para’s [0035],[0041] i.e., reference signal (i.e., “pilot”) resource index & [0152-0153]) and layer assignments for the physical shared channel transmission, (see Para [0173] i.e., The baseband processing part is configured to implement processing of transmitted or receiving signals (i.e., signal transmission via PDSCH), such as layer mapping (i.e., “layer assignments” determined) & [0174] i.e., The terminal baseband processing part is configured to implement processing of transmitted or received signals, such as layer mapping (i.e., “layer assignments” determined) & [0152-0153] i.e., PDSCH)  

Wherein the information comprises an index (see Para’s [0015], [0035] i.e., the PDCCH receiving information is a reference signal resource index, [0041], [0045], & [0090])

Regarding Claim 20,  Zhang discloses a wireless transmit/receive unit (WTRU) (see Fig. 1 i.e., terminal 110 & Para [0083]) comprising: a receiver (see Fig. 1 i.e., terminal 110 includes a receiver for receiving signals & Para [0174]) configured to receive information on a beamformed physical control channel (see Fig. 5 i.e., PDCCH is a “beamformed physical control channel”) using a first beamformed pilot signal (see Fig. 5 i.e., DMRS (i.e., “first beamformed pilot signal”) in section X), (see Fig. 1 & Para’s [0004] i.e., beamforming technology is used…A terminal can obtain a receiving beam in a beam scanning manner. A base station can alternatively indicate the receiving beam to the terminal,. In this way, the terminal can obtain a precise receiving beam based on the receiving beam indicated by the base station, [0085-0086] i.e., Based on the foregoing communications system, a network device may transmit downlink control information (i.e., “information”) to the terminal over a PDCCH, and transmit user data to the terminal over a PDSCH, [0087] i.e., The PDCCH includes a demodulation reference signal (DMRS) (i.e., “first beamformed pilot signal”), [0088-0089] i.e., The PDCCH receiving information (i.e., “beamformed physical control channel”) is used to enable the terminal to receive the PDCCH (i.e., “information”)…The receiving information may be one type of the following: receiving beam information (i.e., “beamforming”)…The receiving information is used to assist in describing beamforming information (i.e., “beamforming”) at a receive end of the terminal and a receiving process, [0090] i.e., The receiving beam information is used to indicate a corresponding receiving beam, and the receiving beam information is index information of the receiving beam, [0095] i.e., beamforming, [0148] i.e., the terminal 110 demodulates the PDCCH to obtain the first DCI…first DCI obtained through demodulation, & [0151-0153] i.e., PDCCH receiving beam 1 (i.e., “beamformed physical control channel”), [0152-0153] i.e., a time period x is a PDCCH decoding delay period of the terminal (i.e., PDCCH received)…In a downlink transmission process, the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH…corresponding channels need to be demodulated by using different DMRSs (i.e., includes first DMRS (i.e., “first beamformed pilot signal”) in time period x)). 

The receiver configured to receive an indication of a beam for a physical shared channel transmission on the beamformed physical control channel, (see Fig. 5 & Para’s [0148] i.e., The terminal 110 demodulates the PDCCH to obtain the first DCI, and based on the indication information of the PDSCH receiving beam in the first DCI, uses a PDSCH receiving beam 1 to receive data transmitted over a PDSCH, [0152] i.e., In a downlink transmission process, the terminal receives the PDSCH in the time period x by using the PDCCH receiving beam 1, and receives the PDSCH in the time period y by using the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel”) indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because two parts of the PDSCH use different receiving information (for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam (i.e., “indication of a beam for physical shared channel”) indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs)

wherein the indicated beam for the physical shared channel transmission and a beam used to transmit the information on the beamformed physical control channel are different, (see Fig. 5 time period X is a PDCCH decoding delay period which uses PDCCH receiving beam 1 which is different from the indicated beam used for the PDSCH in time period y & Para’s [0088-0090] i.e., The PDSCH receiving information is used to enable the terminal to receive the PDSCH. The PDCCH receiving information is used to enable the terminal to receive the PDCCH. The receiving information may be one type of the following information: receiving beam information…The receiving beam information is used to indicate a corresponding beam, and the receiving beam information is index information of the receiving beam & [0151-0152] i.e., PDCCH receiving beam 1 used within the PDCCH decoding delay period in time period X (i.e., “beam of the beamformed physical control channel”) & [0153] i.e., “Because two parts of the PDSCH use different receiving information” (i.e., different receiving information means different receiving beam information used for PDSCH in time period y than the PDCCH receiving beam used in time period X) “(for example, as shown in Fig. 5, the beam identical to the PDCCH receiving beam 1 is used in the time period x, and the PDSCH receiving beam” (i.e., “indicated beam of the physical shared channel”) “indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs”).

And the receiver (see Fig. 1 i.e., terminal 110 includes a receiver for receiving signals & Para [0174]) configured to receive, based on the indicated beam for the physical shared channel transmission (see Para’s [0152-0153] i.e., In a downlink transmission process, the terminal receives the PDSCH in time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH), the physical shared channel transmission using a second beamformed pilot signal, (see Fig. 5 i.e., Additional DMRS (i.e., “second beamformed pilot signal”), Para’s [0018] i.e., additional DMRS (i.e., “second beamformed pilot signal”), [0087], [0152] i.e., the terminal receives the PDSCH in the time period y by using the PDSCH receiving beam indicated by the DCI obtained through decoding based on the PDCCH & [0153] i.e., Because the two parts of the PDSCH use different receiving information…the PDSCH receiving beam indicated by the DCI is used in the time period y), channels of the two parts are different, and corresponding channels need to be demodulated by using different DMRSs (i.e., includes using a “second beamformed pilot signal” such as additional DMRS in time period y for demodulation of the corresponding PDSCH in time period y).   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. US (2020/0178231) in view of Nammi et al. US (2015/0365212). 

Regarding Claims 2 and 12, Zhang discloses the method and WTRU of claims 1 and 11, but does not disclose further comprising: receiving, by the WTRU, a radio resource control (RRC) message including an indication of a code of the first beamformed pilot signal. However the claim feature would be rendered obvious in view of Nammi et al. US (2015/0365212).

Nammi discloses receiving, by the WTRU, a radio resource control (RRC) message including an indication of a code of the first beamformed pilot signal (see Para’s [0125] i.e., The RRC message may comprise the number of probing pilots assigned (N), channelization codes of these probing pilots, and the power offsets, and/or exact powers of these pilots. In addition, the RRC message may comprise the indexes of the pilots, [0131] i.e., RRC message which informs the UE about…channelization codes of these probing pilots & [0136])

Nammi suggests the UE may report the CQI for the probing pilots based on the indication for estimating the channel quality for selecting the best M probing pilots and generating updated pilots, (see Para’s [0020], [0023], [0041], [0056], [0099-0101], & [0131]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the WTRU which receives the beamformed pilot signals as disclosed in Zhang to receive, by the WTRU, a radio resource control (RRC) message including an indication of a code of the first beamformed pilot signal such as the RRC message received by the UE as disclosed in Nammi who discloses the configured RRC message sent to the UE may comprise channelization codes assigned to respective pilot signals because the motivation lies in Nammi that the UE may estimate the channel quality and report the channel quality indicator (CQI) for the indicated probing pilots based on the RRC indication for selecting the best M probing pilots by the network in order to generate updated pilots for proper reception of the pilots at the UE. 

4.	Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. US (2020/0178231) in view of Li et al. US (2019/0261296).  

Regarding Claims 4 and 14, Zhang discloses  the method and WTRU of claims 1 and 11 including indicating resources associated with the beamformed physical control channel transmission to the WTRU (see Fig. 5 i.e., PDCCH & Para’s [0015], [0044], & [0152-0153]) and the WTRU supports a broadcast channel (see Para’s [0173-0174] i.e., The terminal supports using a physical broadcast channel), but does not disclose further comprising: receiving a broadcast channel transmission, by the WTRU, indicating resources associated with the physical control channel. However the claim feature would be rendered obvious in view of Li et al. US (2019/0261296).  

Li discloses receiving a broadcast channel transmission, by the WTRU, indicating resources associated with the physical control channel, (see Para’s [0089] & [0124] i.e., The PDCCH resource is located in an OFDM symbol that carries a synchronization signal in a downlink beam direction of the terminal device, and is notified to the terminal device (for example, the PDCCH resource may be carried using higher layer signaling such as the RRC signaling, or may be transmitted through a broadcast channel).

(Li suggests the terminal knows which OFDM symbol has a corresponding location in which a corresponding downlink control signal is to be searched for, so that blind detection does not need to be performed in each PDCCH resource block, as in the prior art. Therefore, the solution simplifies blind detection and reduces power consumption of the terminal device, (see Para [0126])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the beamformed physical control channel resources allocated to the WTRU as disclosed in Zhang to receive the broadcast channel indicating resources associated with the physical control channel as disclosed in Li because the motivation lies in Li that the terminal knows which OFDM symbol has a corresponding location in which a corresponding downlink control signal is to be searched for, so that blind detection does not need to be performed in each PDCCH resource block, thus simplifying blind detection and reducing power consumption of the terminal device. 

5.	Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. US (2020/0178231) in view of Lundby US (2007/0177569). 

Regarding Claims 7 and 17, Zhang discloses the method and WTRU of claims 6 and 16, but does not disclose wherein the received physical shared channel transmission includes at least two transport blocks having a different number of bits. However the claim feature would be rendered obvious in view of Lundby US (2007/0177569). 

Lundby discloses wherein the received physical shared channel transmission includes at least two transport blocks having a different number of bits (see Para [0060] i.e., The HS-PDSCH can carry transport blocks of different sizes to better match the data payloads of the UEs. HSPDA supports 254 transport block sizes ranging from 137 bits to 27,952 bits)

(Lundby suggests the HS-PDSCH can carry transport blocks of different sizes to better match the data payloads of the UEs (see Para [0060])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the received physical shared channel transmission disclosed in Zhang to include at least two transport blocks having a different number of bits or sizes such as in the HS-PDSCH as disclosed in the teachings of Lundby because the motivation lies in Lundby that the HS-PDSCH can carry transport blocks of different sizes to better match the data payloads of the UEs. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461